COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00045-CR


DAVID ANDREW SIMON                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR11918

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      In two points, David Andrew Simon challenges the trial court’s judgment

adjudicating him guilty of possession of more than four ounces of marijuana and

sentencing him to twenty months’ confinement in a state jail facility. We affirm.

      In his first point, appellant contends that his sentence is grossly

disproportionate to the violations of his deferred adjudication community


      1
       See Tex. R. App. P. 47.4.
supervision:   (1) committing the class C misdemeanor of failing to notify the

owner of property after being involved in an accident that caused damage to that

owner’s fixture or landscaping 2 and (2) failing to abstain from alcohol use. See

Tex. Transp. Code Ann. § 550.025 (West Supp. 2014). But appellant did not

object to his sentence when it was imposed, nor did he file a motion for new trial

or other post-trial motion objecting to it. Thus, appellant failed to preserve this

complaint for appeal. See, e.g., Pollock v. State, 405 S.W.3d 396, 405–06 (Tex.

App.––Fort Worth 2013, no pet.); see also Burt v. State, 396 S.W.3d 574, 577

(Tex. Crim. App. 2013) (“A sentencing issue may be preserved by objecting at

the punishment hearing, or when the sentence is pronounced.”). We overrule his

first point.

       In his second point, appellant challenges the sufficiency of the evidence to

prove that he violated a condition of his community supervision “in any significant

way.” The thrust of appellant’s argument is that the violations of his community

supervision were so minor, and emanated from mere lapses of judgment rather

than intentional wrongdoing, that it was unfair to revoke his community

supervision and sentence him to jail time.       But appellant pled true to the

allegations in the State’s petition to adjudicate.    A plea of true to any one

allegation, standing alone, is sufficient to support the revocation of community

supervision and adjudicate guilt. Tapia v. State, 462 S.W.3d 29, 31 n.2 (Tex.


       2
        Appellant hit a tree.


                                         2
Crim. App. 2015); Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel

Op.] 1980).

      Appellant contends in his brief that he did not actually plead true to the

allegations in the State’s petition to adjudicate because (1) he did not initial all of

the options in the “Waiver of Hearing Upon the State’s Motion to Revoke

Probation or to Proceed to Adjudication and Plea of True” that he signed on the

day of trial and instead wrote in “N/A” for some of them and (2) even though he

answered yes when the trial judge asked him if he understood the State’s

allegations and was pleading true to all of them, he contends that he, “his

counsel[,] and the judge apparently understood that [he] was contesting all of the

allegations . . . because the hearing proceeded as a contested, evidentiary

hearing.” [Emphasis added.]

      In the waiver he signed, appellant initialed the plea of true section as

follows: “I have been duly served with a copy of the State’s Motion to Revoke

Probation or to Proceed to Adjudication in this cause, fully understand the

allegations therein, and after duly considering the same, do hereby stipulate that

all of the allegations contained therein are true except:           [the following is

handwritten] NONE.” Additionally, the trial court’s docket sheet indicates that

appellant pled true. That the trial court proceeded to hear evidence does not

contradict the other indications that appellant pled true to the State’s allegations.

When, as in this case, a defendant enters a plea of true at an adjudication

hearing, the proceeding becomes a unitary proceeding to determine the


                                          3
remaining issue of punishment. Tapia, 462 S.W.3d at 31 n.2; Carroll v. State,

975 S.W.2d 630, 631–32 (Tex. Crim. App. 1998). Thus, we conclude and hold

that the record shows that appellant pled true to the allegations in the State’s

petition.

       Moreover, appellant’s community supervision officer, appellant’s mother,

and appellant all testified that appellant had drunk alcohol on two occasions with

his parents. 3   The trial court may revoke deferred adjudication community

supervision when a preponderance of the evidence supports only one of the

State’s allegations so long as the defendant was afforded due process. Leonard

v. State, 385 S.W.3d 570, 576–77 (Tex. Crim. App. 2012) (op. on reh’g); Nurridin

v. State, 154 S.W.3d 920, 924 (Tex. App.––Dallas 2005, no pet.) (“Courts may

revoke community supervision for a violation of any condition, including violations

of any single ‘technical’ condition.”); see also Tapia, 462 S.W.3d at 41–42 (listing

minimum requirements of due process that must be observed in community

supervision revocation hearings).

       Accordingly, we conclude and hold that the trial court did not abuse its

discretion by revoking appellant’s deferred adjudication community supervision.

We overrule appellant’s second point.




       3
        His community supervision officer also testified that appellant tested
positive for alcohol use the morning after he was arrested for the accident that
precipitated the transportation code offense alleged by the State.


                                         4
      Having overruled both of appellant’s points, we affirm the trial court’s

judgment.

                                                /s/ Terrie Livingston

                                                TERRIE LIVINGSTON
                                                CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 29, 2015




                                      5